DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Status
The claim status is as follows:
Claims 1-20 are currently pending.
Claims 1 and 11 are objected to for minor informalities. 
Claims 2-5 and 12-15 are rejected under 112(b) for lack of antecedent basis.
Claims 1-8 and 11-18 are rejected under 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1, 6-8, 11, 16-18 are rejected under 102(A)(1)
Claims 9-10 and 19-20 are rejected under 103.
No prior art rejections are currently applied to claims 2-5 and 12-15. 

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  the claim recites the limitation "determine a first lighting condition scores for each lighting condition and for each of the one or more images" The Examiner believes that it should recite “score”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 -5and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 12 recites the limitation "labeling the each or one or more image based on the lighting condition scores" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3-5 and 13-15 depend directly from claims 2  or 12, respectively; therefore, rejected for similar reasons.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-8 and 11-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The limitations of claims 1 and 11, under their broadest reasonable interpretation, cover a mental process (concept performed in a human mind, including as observation, evaluation, judgment, and opinion). The claim(s) recite(s) an apparatus and method of labeling images based on lighting condition scores . This judicial exception is not integrated into a practical application because the steps do not add a meaningful limitations to be considered specifically applied to a particular technological problem to be solved .The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because  the steps of the claimed invention can be done mentally and no additional features in the claims would preclude them from being performed as such except for the generic computer elements at high level of generality (i.e., processor, memory, and generic model). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. The limitations: obtain one or more images (insignificant pre-solution of collecting input information); determine a first lighting condition scores for each lighting condition and for each of the one or more images using a trained prediction model (mental process, can be done in the human mind, see ¶ [0027] of the specification); label the each of the one or more images based on the determined first lighting condition scores (mental process, can be done in the human mind or using pen and paper).
Regarding claim 2: the additional limitations of claim 2, including: obtain meta-data associated with each of the one or more images (insignificant pre-solution of obtaining information); identify sequences of images in the one or more images (mental process and can be done in the human mind); generate lighting condition predictions based on a sequence analysis of the first lighting condition scores and the sequences of images and respective associated image meta-data (mental process, can be done in the human mind); and labeling the each or one or more image based on the lighting condition scores (mental process, can be done in the human mind), do not integrate the mental process into a practical application.  Further, these limitations do not add significantly more to the mental process. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, claim 2 is directed to an abstract idea.
Regarding claim 3: the additional limitations of the claim, including: wherein the sequence analysis is based, at least in part, on a time series analysis (mental process, can be done in the human mind), do not integrate the mental process into a practical application.  Further, these limitations do not add significantly more to the mental process. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Regarding claim 4: the additional limitations of the claim, including: wherein the sequence analysis is based, at least in part, on an image similarity analysis (mental process, can be done in the human mind), do not integrate the mental process into a practical application.  Further, these limitations do not add significantly more to the mental process. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Regarding claim 5: the additional limitations of the claim, including: wherein the sequence analysis further comprises the use of a single parameter transition matrix scaled exponentially by a closeness measure of the images in the sequence (mathematical calculations), do not integrate the mental process into a practical application.  Further, these limitations do not add significantly more to the mental process. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Regarding claim 6: the additional limitations of the claim, including: wherein the trained prediction model is trained using training images labeled with lighting conditions depicted in the training images (mental process, can be done in the human mind, teaching a person distinguishing different lighting conditions), wherein the first lighting condition scores is based on the labeled lighting conditions in the trained model (mental process of assigning a score to each lighting condition appearing in an image), do not integrate the mental process into a practical application.  Further, these limitations do not add significantly more to the mental process. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Regarding claim 7: the additional limitations of the claim, including: wherein the trained prediction model is a multi-classifier trained prediction model having been trained using training images wherein each of the training images are labeled with lighting condition information and image feature information (mental process, can be done in the human mind, teaching a person distinguishing different lighting conditions and distinguishing different features in images such as objects), do not integrate the mental process into a practical application.  Further, these limitations do not add significantly more to the mental process. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Regarding claim 8: the additional limitations of the claim, including: generate a first lighting condition prediction based on the first lighting condition scores (mental process, can be done in the human mind), do not integrate the mental process into a practical application.  Further, these limitations do not add significantly more to the mental process. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Regarding claims 12-18: the claims limitations are similar to those of claims 2-8, respectively; therefore, rejected in the same manner. 
Regarding claims 9-10 and 19-20: The claims DO integrate the abstract idea into a practical application by applying one or more editing functions to the each of the one or more images. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-8, 11, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brett (US 11067718 B1).
Regarding claim 1: 
Brett teaches: an apparatus for automatically adjusting a collection of images based on their lighting conditions (FIG. 1, remote computer resources 121) comprising:
one or more processors (FIG. 1, processor 117); and
one or more memories storing instructions that, when executed (FIG. 1, memory 119), configure the one or more processors to:
obtain one or more images (column 4, lines 17-20; “As another example, if the sensor is a camera, image data from the camera may be processed to determine one or more device environment conditions represented in the image data”). 
determine a first lighting condition scores for each lighting condition and for each of the one or more images using a trained prediction model (column 10, lines 32-40; “The cameras or communication component at the location that receives the sensor data from the cameras are configured to process the sensor data and generate device environment condition scores for outdoor ambient light level, wind direction, and precipitation. In this example, classifiers have been trained for each of the environment conditions that are used to process the sensor data and generate the respective device environment condition scores”; also see table 1 in column 10.);
and label the each of the one or more images based on the determined first lighting condition scores (column 10, lines 40-48; “For example, the management system 320 may collect outdoor ambient light level data from sensors that are known to be positioned outside or have direct views of outdoor ambient light and utilize that information to generate a classifier that correlates different light level scores with different illumination characteristics that may be determined by processing image data. For example, the classifier may be trained around illuminance”; column 11 lines 31-33; “Finally, the classifier may correlate the overall average pixel value with an illumination level of Table 1 to assign a camera light score for the image data” table one contains image labels such as daylight, overcast, dark sky, etc.).


Regarding claim 6: 
Brett teaches the limitations of claim 1 as applied above. 
Brett further teaches: wherein the trained prediction model is trained using training images labeled with lighting conditions depicted in the training images (column 10, lines 36-46; “In this example, classifiers have been trained for each of the environment conditions that are used to process the sensor data and generate the respective device environment condition scores. For example, the management system 320 may collect outdoor ambient light level data from sensors that are known to be positioned outside or have direct views of outdoor ambient light and utilize that information to generate a classifier that correlates different light level scores with different illumination characteristics that may be determined by processing image data”; column 17, lines 31-38; “the model may be trained with a series of images in which it is known to not be raining and a series of images when it is known to be raining to determine differences therebetween. That model may then be used to process data from one or more devices to determine and generate a prediction as to whether it is raining, which may be represented as a device environment condition score”);
wherein the first lighting condition scores is based on the labeled lighting conditions in the trained model (column 10, lines 36-40; “In this example, classifiers have been trained for each of the environment conditions that are used to process the sensor data and generate the respective device environment condition scores.”).



Regarding claim 7: 
Brett teaches the limitations of claim 1 as applied above. 
Brett further teaches: wherein the trained prediction model is a multi-classifier trained prediction model having been trained using training images wherein each of the training images are labeled with lighting condition information and image feature information (column 17, lines 14-29; “For example, if the sensor data is video data, a plurality of environment classifiers/predictors may be determined that are able to process the received video data to generate different device environment condition scores. Processing of the sensor data with multiple classifiers may be done in parallel or in series. For example, a video light predictor, a video wind direction predictor, and a video rain classifier may each process the video data to determine respective device environment condition scores for each of light, wind direction, and rain”; also see lines 38-44).


Regarding claim 8: 
Brett teaches the limitations of claim 1 as applied above. 
Brett further teaches: generate a first lighting condition prediction based on the first lighting condition scores (column 17, lines 34-44; “That model may then be used to process data from one or more devices to determine and generate a prediction as to whether it is raining, which may be represented as a device environment condition score. As will be appreciated, the models may utilize a variety of data to make predictions as to environment conditions. For example, shadows from objects represented in the video data, movement of objects (e.g., trees, bushes, branches), light variations, pixel color value changes, etc., may be used alone or in combination to generate one or more environment condition scores”).

Regarding claim 11: the claim limitations are similar to those of claim 1; therefore, rejected in the same manner. 

Regarding claim 16: the claim limitations are similar to those of claim 6; therefore, rejected in the same manner. 
Regarding claim 17: the claim limitations are similar to those of claim 7; therefore, rejected in the same manner. 
Regarding claim 18: the claim limitations are similar to those of claim 8; therefore, rejected in the same manner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-10, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brett (US 11067718 B1) in view of Jirsa (US 20210082091).
Regarding claim 9: 
Brett teaches the limitations of claim 8 as applied above. 
Brett does not specifically teach: identify and apply one or more image editing functions to the each of one or more images based on the predicted first lighting condition.
However, in a related field, Jirsa teaches: identify and apply one or more image editing functions to the each of one or more images based on the predicted first lighting condition (FIG. 6, steps 58 and 60; ¶ [0063] “…The user loads 56 a first one of the native images, and determines the condition 58 of the loaded image. The user then opens the appropriate presets menu corresponding to the selected coordinated preset group and selects the preset corresponding to the lighting condition of the loaded image. Application 60 of the preset will transform the native image to approximate the desired look.”; ¶ [0096] “…and the AI software will analyze the native image, determine the condition 58 of the image, select the appropriate condition preset, and apply 60 the selected condition preset to the native image.”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Brett to incorporate the teachings of Jirsa by including: identify and apply one or more image editing functions to the each of one or more images based on the predicted first lighting condition  in order to achieve the desired look when starting with a native image having a condition (such as a lighting condition) targeted by that particular condition preset.

Regarding claim 10: 
Brett teaches the limitations of claim 1 as applied above. 
Brett does not specifically teach: identify and apply one or more image editing functions to the each of one or more images based on the predicted first lighting condition scores.
However, in a related field, Jirsa teaches: identify and apply one or more image editing functions to the each of one or more images based on the predicted first lighting condition (FIG. 6, steps 58 and 60; ¶ [0063] “…The user loads 56 a first one of the native images, and determines the condition 58 of the loaded image. The user then opens the appropriate presets menu corresponding to the selected coordinated preset group and selects the preset corresponding to the lighting condition of the loaded image. Application 60 of the preset will transform the native image to approximate the desired look.”; ¶ [0096] “…and the AI software will analyze the native image, determine the condition 58 of the image, select the appropriate condition preset, and apply 60 the selected condition preset to the native image.” 
Although Jirsa applies an editing function based on the condition itself, applying the editing function based on the condition score is still obvious over Brett in view of Jirsa  because Brett determines the scores and Jirsa applies the function of editing. In addition, Brett in the abstract discloses “The aggregated environment condition scores may be used by other devices at those locations to automate one or more actions, such as adjusting lighting conditions, closing garage doors, adjusting window blind positions, etc.”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Brett to incorporate the teachings of Jirsa by including: identify and apply one or more image editing functions to the each of one or more images based on the predicted first lighting condition  in order to achieve the desired look when starting with a native image having a condition (such as a lighting condition) targeted by that particular condition preset.

Regarding claim 19-20: the claims limitations are similar to those of claims 9-10, respectively; therefore, rejected in the same manner. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gardner (WO 2021248252) teaches an automated and dynamic method and system are provided for estimating lighting conditions of a scene captured from a plurality of digital images.
Boman (US 9495614 B1) teaches Some implementations can provide additional recognized labels for the image that may describe other recognized features in an image. For example, if the image recognition techniques detect a lighting feature of the image indicating a sunset or sunrise, e.g., characteristic brightness, color, light/shadow patterns, etc. of such features as specified by predetermined patterns or templates, then a recognized label of “sunset” or “sunrise” can be provided for the image (e.g., and which can also be based on associated time stamp metadata associated with the image that indicates the time of day that the image was captured, and/or based on other metadata of the image and/or data associated with the descriptor labels). See column 14, lines 39-51.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945. The examiner can normally be reached Monday-Thursday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WASSIM MAHROUKA/Examiner, Art Unit 2665                                                                                                                                                                                                        
/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665